WIDENER, Circuit Judge,
dissenting:
I am respectfully unable to join in the opinion of the court,1 which in my view evinces an impressive lack of concern for the ordinary home telephone subscribing public — those who bear the risk of ultimately paying for their newly-acquired right of unrestricted interconnection in the form of higher rates for telephone service.
As a preliminary matter, I indicated in my dissent in North Carolina I my belief that the FCC’s adventure into the regulation of terminal equipment interconnection encroaches upon the regulatory sphere reserved by Congress to the States. I continue to adhere to the jurisdictional views I expressed in that case, and would set aside the Commission’s orders on that ground alone. See 537 F.2d at 796. I am unable to refrain from repeating the admonition I expressed in my prior dissent that, “Depriving the States of jurisdiction deprives them of the right to regulate, which in turn deprives them of the right to distribute the burden of telephone service among the various classes of customers.” 537 F.2d at 799.
Jurisdiction aside, however, I cannot accept the court’s upholding of this all-embracing regulatory scheme in light of the Commission’s stout refusal to conduct a reasoned inquiry into the economic implications of both unrestricted customer interconnection and the inclusion of carrier equipment in the registration program. I view the absence of such an inquiry as nothing less than a refusal by the FCC to consider pertinent evidence proffered by petitioners, see *1057Morgan v. United States, 298 U.S. 468, 56 S.Ct. 906, 80 L.Ed. 1288 (1936); Chicago Junction Case, 264 U.S. 258, 44 S.Ct. 317, 68 L.Ed. 667 (1924); S. D. Warren Co. v. NLRB, 342 F.2d 814 (1st Cir. 1965), cert. den., 383 U.S. 958, 86 S.Ct. 1222,16 L.Ed.2d 300 (1966), which should require us to hold the Commission’s action arbitrary, capricious, and an abuse of discretion.2 5 U.S.C.§ 706(2)(A).
The majority characterizes this case as merely a dispute between petitioners and the FCC as to where the public interest lies, based upon a balancing of interests. With due respect, I think the posture of the case is misconceived. The fault lies not only in the fact that such regulatory action was taken, but at least equally in the fact that administrative judgment was reached with utter disregard of evidence pertinent to the public interest.
This court, let alone the petitioners, of course is not entitled to impose its policy judgments in place of those properly arrived at by the Commission. But we abdicate our responsibility as a reviewing court when we fail to insist that regulatory action, once taken, results from a process of fair, reasoned decisionmaking. International Harvester Co. v. Ruckelshaus, 155 U.S.App.D.C. 411, 478 F.2d 615 (1973); Greater Boston Television Corp. v. FCC, 143 U.S.App.D.C. 383, 444 F.2d 841 (1970), cert. den., 403 U.S. 923, 91 S.Ct. 2229, 29 L.Ed.2d 701 (1971). To that end, basic principles of administrative law have evolved that require such agencies as the FCC to make necessary supportive findings of fact, Saginaw Broadcasting Co. v. FCC, 68 App.D.C. 282, 96 F.2d 554 (1938), cert. den., 305 U.S. 613, 59 S.Ct. 72, 83 L.Ed. 391 (1938), and to “articulate with reasonable clarity its reasons for decision, and identify the significance of crucial facts.” Greater Boston, at 851.
Here, while the grounds upon which the Commission acted are not left to our speculation, and we are advised as to the facts before the Commission when it acted, both are manifestly inadequate to support the far-reaching regulatory action taken. Gulf States Utilities Co. v. FPC, 411 U.S. 747, 93 S.Ct. 1870, 36 L.Ed.2d 635 (1973); FCC v. RCA Communications, Inc., 346 U.S. 86, 73 S.Ct. 998, 97 L.Ed. 1470 (1953); see SEC v. Chenery Corp., 318 U.S. 80, 63 S.Ct. 454, 87 L.Ed. 626 (1943). The serious and thus far unrefuted claims of adverse economic effect advanced by the petitioners, the Commission’s fundamental statutory obligation to oversee the provision of communication services at reasonable charges to “all the people of the United States,”3 and the equally basic duty of an agency to consider all pertinent public interest factors properly before it in exercising its rulemaking or adjudicatory functions,4 dictate that the FCC be required to conduct an inquiry into potential impact on telephone rates to the public prior to embarking on this expensive, risky, uncertain, and largely irreversible course. There is a certain irony apparent when one realizes that this entire regulatory scheme was ostensibly designed to foster the right of the public to enjoy freer interconnection of privately manufactured facilities, while at the same time it is almost wholly the same public, rather than a relatively small number of equipment manufacturers and large scale business subscribers, that is forced to assume the risk of a correct economic forecast on the part of the carriers.
*1058The cavalier attitude of the FCC throughout both these cases is accurately shown by the passage in its brief in opposition to a stay in this case (p. 24):
“In short, it is the carriers’ customers, not the carriers, who will pay for whatever expenses the carriers may incur in conforming to the equipment registration program.”
I
FCC’s FAILURE TO CONSIDER ECONOMIC IMPACT
A. Impact of Customer Substitution
The projections of economic cost flowing from liberalized interconnection submitted by petitioners to the FCC are not insignificant; one study by the National Association of Regulatory Utility Commissioners estimated the cost to consumers at 360-740 million dollars yearly by 1980. In addition, the Bell system estimates its direct registration costs at 94 million dollars in the first year alone, an estimate that stands unrefuted, and which alone should give us pause. While I cannot vouch for the accuracy of these figures, a task better suited to the expertise of the FCC, they are not shown to be irresponsible and the distinct possibility that they may be accurate convinces me that an agency concerned with the public interest cannot afford to ignore them as is done here. And contrary to the majority’s assertions that the Commission has considered all relevant cost data, it is at once apparent that it has not. Indeed, the Commission admits that its Docket 19528 proceeding was concerned solely with issues of technical harm to the telephone network. Second Report and Order in Docket 19528, ¶ 12.
Underlying the cost data analyses of the Commission is the myopic assumption that the costs associated with widespread customer interconnection have nothing to do with this case.5 I could not more strongly disagree. Never, from Carterphone’s abstract assertion of the right of customer interconnection until the present proceeding, has a telephone subscriber been accorded a right of virtually unrestricted interconnection of his own equipment. Under postCarterphone tariffs he has had the ability to interconnect only through the medium of protective circuitry provided by the carriers. In these circumstances, it is not surprising that carriers have not suffered revenue losses from interconnection up to now. It is difficult to conceive why a telephone customer would incur the expense of buying his own ‘phone, only to be required to rent protective circuitry from the telephone company at an added expense that would be unnecessary if he had rented a carrier telephone in the first place. The Commission is undoubtedly correct when it concludes that the present tariffs are restrictive of interconnection; what it fails to show is how at the same time it can seriously insist that the elimination of that restriction portends nothing in terms of lost revenues from interconnection.6
It is also worth noting in this connection that the FCC has never been asked by a party to this proceeding to duplicate any inquiry that had previously been undertaken in Carterphone. For Carterphone itself, despite its broad declaration of policy, never purported to examine the economic *1059implications of that policy. Indeed, there was no necessity of doing so in that case, which had nothing whatever to do with customer substitution of equipment traditionally supplied by telephone carriers. The extension of the Carterphone policy into the substitution area awaited the Mebane decision, in which the Commission again failed to take stock of the likely effect of its policy on telephone rates. Rather, carriers were offered the after-the-fact opportunity, today approved by this court, of exempting themselves by demonstrating the threat of “substantial and immediate economic injury to [the] telephone system and detriment to the public interest.” 53 F.C.C.2d 473, 480 (1975). I do not approve of this procedure, which for all practical purposes constitutes an unlawful delegation of responsibility for safeguarding the public interest from the FCC, where it properly belongs, to private carriers, whose interests will not always coincide with those of the public.
Had the FCC taken concrete steps to implement widespread customer substitution in Carterphone, as it had done here, the omission of an economic inquiry would have called into question the validity of its action at that time. That the Commission waited eight years before taking such steps does not relieve it of its basic obligation to consider fully all evidence bearing on the public interest in advance of taking regulatory action. The fulfillment of that obligation is what this case is about. A disinclination by the FCC, approved by the majority here, to “revisit Carterphone” simply misses the point.
B. Direct Carrier Registration Costs
So far I have focused on the failure of the FCC to consider the long term economic implications of interconnection in conjunction with, its Docket 19528 proceeding, and have demonstrated how that failure violated the Commission’s obligation to arrive at reasoned conclusions based on consideration of all factors pertinent to the public interest. Even if the costs associated with interconnection were not relevant to this proceeding, however, I would still be impelled to apply much of the preceding discussion to the direct costs of carrier compliance with the registration program, and to set aside the orders under review, insofar as carrier equipment is included, because of the FCC’s failure to consider evidence bearing on those costs.
It is quite obvious that the Commission relied upon assumptions, which it made absolutely no effort to support, that the program would be “relatively inexpensive and easy to implement.” FCC Memorandum Opinion and Order in Docket 19528, 57 F.C.C.2d 1217 (1976). This assumption was made in the face of the Bell system’s projection that inclusion of carrier equipment would impose costs in the first year alone of 300 million dollars. While this estimate was later revised to the not inconsiderable sum of 94 million dollars to reflect alterations in the program, the FCC never addressed itself to any of these figures, even to refute them.
I hasten to add once again that the reliability of these cost projections, whatever the extent of their logical or empirical support, is ordinarily not for the court to evaluate. It is, however, the duty of the FCC to make such an evaluation, and to do so in advance of committing carriers to multimillion dollar expenditures that are certain to be passed on to the public. If the Commission had done so, it would now be in the position that the majority see it in — able to exercise its considered judgment and expertise in evaluating where the public interest lies — a judgment we should be hesitant to disturb. Udall v. Tallman, 380 U.S. 1, esp. 16-17, 85 S.Ct. 792, 13 L.Ed.2d 616 (1965).
II
INCLUSION OF CARRIER EQUIPMENT AND THE PLUG AND JACK REQUIREMENT
I regard the inclusion of carrier equipment in the registration scheme, as well as the requirement that all items of registered equipment, with the apparent exception of PBX and key telephone equipment, be connected through the use of standard plugs *1060and jacks,7 defective for a reason related to, but distinct from, the economic considerations previously addressed. It is altogether plain what purpose these provisions are intended to serve — the promotion of competition in the terminal equipment market. Of course, this is the purpose of all the action taken by the FCC in Docket 19528; even a cursory examination of all the FCC briefs admits of no other conclusion. But while the setting of quality standards for equipment produced by unregulated manufacturers to be plugged directly into the telephone network for the first time is arguably a matter that demanded FCC attention8 to ensure the safety of telephone company equipment and personnel, no such justification exists with respect to the carriers’ own equipment. Carrier equipment has been connected to telephone lines since before the creation of the FCC in 1934, indeed for about a hundred years in all, and no reason is offered by the Commission for its sudden concern with the “potential” of that equipment to pose danger to the telephone network. The only possible rationale for registration of carrier equipment was well expressed by the Commission itself:
“Furthermore, when one participant in a competitive market is subject to regulatory constraints (e. g. registration of equipment) while another is not, there exists the possibility of using the registration, notification and complaint standards and procedures for competitive advantage.” FCC First Report and Order in Docket 19528, ¶ 20.
It is similarly apparent that the purpose of the standard plug and jack requirement is to facilitate the ability of telephone subscribers to substitute independently manufactured equipment for that supplied by the carriers, thus stimulating competition in the equipment market.
The thrust of my objection is again largely procedural, although not wholly. Whether competition in terminal equipment is in the public interest is a question that, at the very least, must be resolved with specific findings by the FCC, not on the basis of assumptions drawn from unregulated sectors of the economy, which do not necessarily retain their vitality in the regulatory context. FCC v. RCA Communications, Inc., 346 U.S. 86, 73 S.Ct. 998, 97 L.Ed. 1470 (1953); Hawaiian Telephone Co. v. FCC, 162 U.S.App.D.C. 229, 498 F.2d 771 (1974). But it is obvious here, since the Commission made no findings of how, why, or if, competition will benefit the public, even to the extent of not determining whether competition will result in higher or lower prices for telephone service, that it has regarded the relative positions of competitors as of paramount significance, rather than efficient service at reasonable rates to “all the people of the United States,” as is its statutory obligation. This overpowering concern with competition to the exclusion of other public interest, of course, is a fundamental error of judgment on the part of the FCC, Hawaiian Telephone Co., supra, especially when it may be in conflict with the statutory definition of the public interest as set out in 47 U.S.C. § 151.
On a more basic level, and what I now say applies in large extent to the whole case, the fundamental issue involved here may well require resolution by Congress, rather than the FCC, for Congress has determined that the public interest is better served in the field of telephone service by a regulated monopoly than by competition. See RCA, supra. The real issue this case resolves itself into is what the scope of that regulated monopoly is to be. Regardless of whether the production of terminal equipment is characterized by the same high fixed costs and economies of scale, indicative of a “natural monopoly,” as is the construction of a telephone line network, Congress has prescribed a scheme of regulation that has traditionally included largely carrier-supplied terminal equipment. I believe it is ultimately for Congress to deter*1061mine the extent to which direct regulation is to be supplanted by regulation through the forces of free competition.9
For these reasons, I would set aside the Commission’s orders to the extent that they include carrier equipment. And I would retain the stay we earlier imposed upon the remainder of the registration program until such time as the Commission, on remand, makes an effort to gauge the economic impact of a regulatory regime that is likely for the first time truly to facilitate widespread customer substitution of equipment traditionally supplied by telephone carriers.
Ill
Once again for emphasis, it is the obligation of the FCC to see that telephone service to all at reasonable rates is provided. It is not its principal obligation to see that equipment manufacturers compete for the equipment market with the carriers. If such competition is for the advantage of the ordinary telephone subscriber, then who can gainsay it is not good public policy; but if not for such advantage, can it be said that the public interest is served?10 The FCC has made a decision that will almost immediately affect the rates of practically every telephone subscriber in the nation without the remotest reasoned idea of how the total cost for telephone service will be affected.11 I think this conduct quite irresponsible, not to mention arbitrary, capricious, an abuse of discretion, and not in accordance with law.

. I do not disagree that this panel has the right to reexamine a holding of a previous panel when in both cases en banc consideration is precluded because of the disqualifications. Otherwise, many subjects would be relatively frozen.


. The Administrative Procedure Act does not specify a particular standard of review applicable to informal rule-making proceedings such as that conducted by the FCC in this case, which considered written comments only. Nevertheless, the “arbitrary, capricious, an abuse of discretion or otherwise not in accordance with law” standard of § 706(2)(A) has generally been assumed to apply. See generally, Verkuil, Judicial Review of Informal Rule-making, 60 Va.L.Rev. 185, 206 (1974). The substantial evidence standard invoked by the majority has been viewed as particularly ill-suited in the informal rule-making context. Id.


. 47 U.S.C. § 151.


. Permian Basin Area Rate Cases, 390 U.S. 747, 791-92, 88 S.Ct. 1344, 20 L.Ed.2d 312 (1968); see Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402, 416, 91 S.Ct. 814, 28 L.Ed.2d 136 (1971).


. “The purpose of Docket 19528 is not to revisit Carterphone but rather to review the present limitations imposed on the attachment of equipment to this network. Thus, issues relating to the potential overall economic impact of the Carterphone policy are beyond the scope of this proceeding.” FCC First Report and Order in Docket 19528, ¶ 19 n.10.


. “The potential economic impact of any decision in this proceeding are minimal, since they affect only the differential costs and revenues associated with customer-provided vis-a-vis carrier-provided protective circuitry and procedures — not with the terminal device per se.” Id.
With respect to direct protective circuitry revenue losses, the extent of such losses, or whether they exist at all, would be an appropriate concern of the FCC on remand. Suffice to say at present that I find no admission, as asserted by the majority, by petitioners in the tape of oral argument that prices charged for such circuitry no more than recoup the costs of providing them.


. See 47 CFR § 68.104 (1976). The FCC’s Memorandum Opinion and Order in Docket 19528 of April 28, 1976 excepts PBX and key telephone equipment, f 13.


. Assuming, of course, jurisdiction to prescribe such direct interconnection, which, in my view, the Commission lacks.


. As RCA and Hawaiian Telephone indicate, competition is a factor to be considered, but it may not be considered to be the public interest in itself, when it is, as here, divorced from other public interest factors and absent ground for reasonable expectation that competition may have some beneficial effect.” RCA, 346 U.S. at 97, 73 S.Ct. at 1005.


. I generally equate the public interest with improved telephone service, either better, or cheaper, or both. See RCA, both the opinion of the court and the dissent.


. The only projections before the Commission point to higher rates.